Citation Nr: 1325965	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-11 724A	)	DATE
	)
	)

On appeal from the
South Central Department of Veterans Affairs (VA) Health Care Network in Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred at Jackson County Memorial Hospital from June 3, 2010 to June 5, 2010.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974.  The appellant in this case is a private medical provider who treated the Veteran from June 3, 2010 to June 5, 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 determination of the South Central VA Health Care Network in Flowood, Mississippi which denied payment for expenses incurred at the Jackson County Memorial Hospital from June 3, 2010 to June 5, 2010.

The appeal is remanded to the South Central VA Health Care Network in Flowood, Mississippi.  VA will notify the appellant if further action is required.


REMAND

The reasons for the denial of this claim by the agency of original jurisdiction (AOJ) are unclear and do not permit effective appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  Associate outstanding evidence pertinent to this claim with the file, including but not limited to:

	The June 28, 2010 claim from the appellant;

      The June 29, 2010 denial of the claim;
      
Any written communications between the AOJ and the appellant or the appellant and the AOJ, and; 
      
Any reports of contact between the AOJ and the appellant.

2.  The AOJ's attention is called to  38 U.S.C.A. § 1725 and its implementing regulations at 38 C.F.R. §§ 17.1000 through 17.1008. 

In relevant part, the law provides that in order to receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after, among other dates, the date the veteran was discharged from the medical facility that furnished emergency treatment. 38 C.F.R. § 17.1004(d)(1). If the decision maker determines that additional information is need to decide the claim, the official is required to contact the claimant IN WRITING and request the additional information. If the additional information is not received within 30 days of the request, the claim will be considered abandoned, except if the claimant requests in writing additional time. The time period for providing the information may then be extended as reasonably necessary for the information to be obtained. 38 C.F.R. § 17.1004(e).





The AOJ must readjudicate the claim and specifically address the following:

Confirm that the appellant's claim was timely received on June 28, 2010;  

Provide a copy of the WRITTEN DOCUMENT REQUIRED BY 38 C.F.R. § 17.1004(e) requesting  the appellant to provide the additional information cited;

Provide copies of any other information generated to the appellant that kept it advised of the status of the claim including but not limited to any requests for extension to submit additional documents;

3.  If it is determined that the appellant's medical records were timely received, the claim should be readjudicated on its merits, in accordance with 38 U.S.C.A. §§ 1725 and 1728.

4.  After completing the above, and any other development deemed necessary, the claim should be readjudicated.  If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	Vito A. Clementi 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

